Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on September 9, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high” hydrothermal stability and “high” base durability are relative with no specific frame of reference.  Although claim 3 recites a hydrothermal treatment and a base treatment, the conditions of this treatment are insufficient to limit with specificity 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the Ryu et al. article evidenced by the Jo et al. article referenced by applicant.
Ryu et al. disclose an LTA zeolite catalyst with a “high” silica-alumina content of approximately 16, which is considered to fall totally within the herein claimed range.  The zeolite material is further defined as having a particle size of 2 microns, also directly within the herein claimed range and sharing an endpoint therewith.  The reference reports on the superior hydrothermal stability of this material based on aging at high temperatures.  The only difference between the claimed and disclosed materials is that the reference does not mention high base durability;  however, this limitation would have been obvious because it is the same material claimed in the instant application and would thus be expected to share such characteristic.  This is particularly likely because “base durability” is similar in nature to hydrothermal stability in a zeolite and is thus a measure of the endurance of the zeolitic skeleton to collapse.  Improvements ins Si/Al ratios often involve improvement in base durability.


This product zeolite of the reference is treated with copper to result in ranges of Cu/Al of between 0.14-0.65, which also embraces the range claimed herein.  Furthermore, the Ryu et al. disclosure indicates that their LTA zeolite is produced by the process of the Jo et al. article cited by applicants.  This article discloses that the zeolite is produced by the use of a SDA comprised of benzylimidazolium based material in fluoride media, which appears to be the identical process to that required and disclosed by applicant.  As a result, limitations in the dependent claims such as surface area of the product, the crystallinity of the zeolite after the hydrothermal treatment, or the residual fluorine in the zeolite skeleton will necessarily be met as the same process has been used by Ryu et al. to produce the LTA zeolite under examination in the instant application.
With respect to claim 5, the reference does not disclose that the material is applied to a filter.  However, as all of the discussed zeolites have been disclosed as NOx remediation catalysts, their application onto monoliths or filters within an emissions system is implicit, as well as fairly shown by prior art of record.  See  US 2017/0233258 for evidence of this position.  The entirety of the Ryu et al. reference is particularly pertinent, but especially the experimental section is applicable to the instantly claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art of record discloses various permutations .

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732